Case 8:21-cv-00783-KKM-TGW Document 1 Filed 04/01/21 Page 1 of 10 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA

 ANDREW PERRONG, on behalf of himself                 :
 and others similarly situated,                       :   CIVIL ACTION FILE NO.
                                                      :
        Plaintiff,                                    :
                                                      :
 v.                                                   :   COMPLAINT – CLASS ACTION
                                                      :
 DIRT CHEAP LOTS OF FLORIDA, LLC                      :
                                                      :   JURY TRIAL DEMANDED
        Defendant.                                    :
                                                      :
                                                  /

       Plaintiff Andrew Perrong (hereinafter referred to as “Plaintiff”), individually and on

behalf of all others similarly situated, alleges on personal knowledge, investigation of his

counsel, and on information and belief, as follows:

                                     NATURE OF ACTION

       1.      As the Supreme Court recently explained, “Americans passionately disagree

about many things. But they are largely united in their disdain for robocalls. The Federal

Government receives a staggering number of complaints about robocalls—3.7 million

complaints in 2019 alone. The States likewise field a constant barrage of complaints. For nearly

30 years, the people’s representatives in Congress have been fighting back. As relevant here, the

Telephone Consumer Protection Act of 1991, known as the TCPA, generally prohibits robocalls

to cell phones and home phones.” Barr v. Am. Ass'n of Political Consultants, 140 S. Ct. 2335,

2343 (2020).

       2.      This case involves a campaign by Dirt Cheap Lots of Florida, LLC (“Dirt Cheap

Lots”) to market its services through the use of pre-recorded telemarketing calls in plain
  Case 8:21-cv-00783-KKM-TGW Document 1 Filed 04/01/21 Page 2 of 10 PageID 2




 violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (hereinafter

 referred to as the “TCPA”).

         3.      The recipients of Dirt Cheap Lots’ illegal calls, which include Plaintiff and the

 proposed class, are entitled to damages under the TCPA and because the technology used by Dirt

 Cheap Lots makes calls en masse, the appropriate vehicle for their recovery is a class action

 lawsuit.

                                              PARTIES

         4.      Plaintiff Andrew Perrong is, and at all times mentioned herein was, an individual

 citizen of the Commonwealth of Pennsylvania.

         5.      Defendant Dirt Cheap Lots of Florida, LLC is a Florida limited liability company

 with a registered agent of Financial Management Services, 3001 48th Terr. Sw., Naples, FL

 34116. Dirt Cheap Lots’ principal place of business is 6925 Bonner Ave., Clearwater, FL 33761.

                                    JURISDICTION AND VENUE

       6.        This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

47 U.S.C. § 227, et seq.

       7.        This Court has specific personal jurisdiction over Dirt Cheap Lots because the

company resides in this District.

       8.        Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because the telephone calls at

issue were made and/or directed from this District.




                                                   2
Case 8:21-cv-00783-KKM-TGW Document 1 Filed 04/01/21 Page 3 of 10 PageID 3




                                    TCPA BACKGROUND

The TCPA Prohibits Automated Telemarketing Calls

        9.      The TCPA makes it unlawful to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice to any telephone number

assigned to a cellular telephone service or that is charged per the call. See 47 U.S.C. §

227(b)(1)(A)(iii).

        10.     The TCPA provides a private cause of action to persons who receive calls in

violation of 47 U.S.C. § 227(b)(1)(A) or 47 U.S.C. § 227(b)(1)(B). See 47 U.S.C. § 227(b)(3).

        11.     According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

        12.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on behalf
        of a specific seller; and (2) having received this information, agrees unambiguously
        to receive such calls at a telephone number the consumer designates.[] In addition,
        the written agreement must be obtained “without requiring, directly or indirectly,
        that the agreement be executed as a condition of purchasing any good or service.[]”




                                                 3
Case 8:21-cv-00783-KKM-TGW Document 1 Filed 04/01/21 Page 4 of 10 PageID 4




In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).


                                   FACTUAL ALLEGATIONS

        13.     Defendant Dirt Cheap Lots is a “person” as the term is defined by 47 U.S.C.

§ 153(39).

        14.     Plaintiff Perrong’s telephone number, 215-947-XXXX, is registered on the

National Do Not Call Registry and Pennsylvania Do Not Call Registry and had been for more

than 31 days prior to the calls in this action.

        15.     There is a ring fee associated with each call and then a charge of $0.004 per

minute for each call.

        16.     The Plaintiff Perrong received a pre-recorded telemarketing call from the

Defendant on March 30, 2021 to his number 215-947-XXXX.

        17.     The calls solicited the Plaintiff to purchase Dirt Cheap Lots’ real estate services.

        18.     The pre-recorded call stated in pertinent part:

        "Hello! This is Michael calling from We Buy Land. Are you interested in selling your
        land for a fair market price? We make cash offers, provide quick closings, and flexible
        terms. If you are in the market to sell, talk with one of our cash investors NOW. Please
        press 1 on your touch tone phone and...."

        19.     The call came from the following Caller ID: 941-200-3744.

        20.     That call has had reports of robocalling activity using the same pre-recorded

message. See, e.g., (941) 200-3744, ROBOKILLER (Mar. 31, 2021), https://bit.ly/39yzTei

[https://archive.is/wip/XD0g5].




                                                  4
Case 8:21-cv-00783-KKM-TGW Document 1 Filed 04/01/21 Page 5 of 10 PageID 5




           21.    The Plaintiff responded to the pre-recorded message to identify the company

calling.

           22.    Following the Plaintiff’s response, Mr. Perrong received a call from “John

Murphy” with “Dirt Cheap Lots” from the same caller ID.

           23.    The Plaintiff engaged the telemarketer to verify that it was Dirt Cheap Lots’

services being promoted.

           24.    He confirmed that it was, including by receiving a proposed contract from them.

           25.    Plaintiff did not provide his prior express written consent to receive the

telemarketing calls at issue.

           26.    The calls were not necessitated by an emergency.

           27.    Plaintiff and all members of the Class, defined below, have been harmed by the

acts of Defendant because their privacy has been violated, they were annoyed and harassed, and,

in some instances, they were charged for incoming calls. Plaintiff and the Class Members were

also harmed by use of their telephone power and network bandwidth and the intrusion on their

telephone that occupied it from receiving legitimate communications.


                                 CLASS ACTION ALLEGATIONS

           28.    Plaintiff brings this action on behalf of himself and the following classes (the

“Classes”) pursuant to Federal Rule of Civil Procedure 23.

           29.    Plaintiff proposes the following Class definition, subject to amendment as

appropriate:

           Robocall Class: All persons within the United States: (1) to whose cellular telephone
           number or other number for which they are charged for the call (2) Defendant (or an
           agent acting on behalf of Defendant) placed a telemarketing call (3) within the four years

                                                    5
Case 8:21-cv-00783-KKM-TGW Document 1 Filed 04/01/21 Page 6 of 10 PageID 6




        prior to the filing of the Complaint (4) using an identical or substantially similar pre-
        recorded message used to place telephone calls to Plaintiff.

        30.     Plaintiff Perrong is a member of and will fairly and adequately represent and

protect the interests of this class as he has no interests that conflict with any of the class

members.

        31.     Excluded from the Class are counsel, the Defendant, and any entities in which the

Defendant has a controlling interest, the Defendant’s agents and employees, any judge to whom

this action is assigned, and any member of such judge’s staff and immediate family.

        32.     Plaintiff and all members of the Class have been harmed by the acts of the

Defendant, including, but not limited to, the invasion of their privacy, annoyance, waste of time,

the use of their telephone power and network bandwidth, and the intrusion on their telephone that

occupied it from receiving legitimate communications.

        33.     This Class Action Complaint seeks injunctive relief and money damages.

        34.     The Class as defined above are identifiable through the Defendant’s dialer

records, other phone records, and phone number databases.

        35.     Plaintiff does not know the exact number of members in the Class, but Plaintiff

reasonably believes Class members number, at minimum, in the hundreds in each class.

        36.     The joinder of all Class members is impracticable due to the size and relatively

modest value of each individual claim.

        37.     Additionally, the disposition of the claims in a class action will provide substantial

benefit to the parties and the Court in avoiding a multiplicity of identical suits.




                                                   6
Case 8:21-cv-00783-KKM-TGW Document 1 Filed 04/01/21 Page 7 of 10 PageID 7




       38.     There are well defined, nearly identical, questions of law and fact affecting all

parties. The questions of law and fact, referred to above, involving the class claims predominate

over questions which may affect individual Class members.

       39.     There are numerous questions of law and fact common to Plaintiff and to the

proposed Class, including but not limited to the following:

               (a) Whether the Defendant used pre-recorded message to send telemarketing
                   calls;

               (b) whether Defendant made calls to Plaintiff and members of the Class without
                   first obtaining prior express written consent to make the calls;

               (c) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (d) whether members of the Class are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.

       40.     Further, Plaintiff will fairly and adequately represent and protect the interests of

the Class. Plaintiff has no interests which are antagonistic to any member of the Class.

       41.     Plaintiff has retained counsel with substantial experience in prosecuting complex

litigation and class actions, and especially TCPA class actions. Plaintiff and his counsel are

committed to vigorously prosecuting this action on behalf of the other members of the Class, and

have the financial resources to do so.

       42.     Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or its agents.

       43.     The likelihood that individual members of the Class will prosecute separate actions

is remote due to the time and expense necessary to prosecute an individual case.

                                                 7
Case 8:21-cv-00783-KKM-TGW Document 1 Filed 04/01/21 Page 8 of 10 PageID 8




          44.   Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.


                                 FIRST CAUSE OF ACTION
                     Violation of the Telephone Consumer Protection Act
                        (47 U.S.C. 227(b)) on behalf of the Robocall Class

          45.   Plaintiff incorporates the allegations from paragraphs 1-44 as if fully set forth

herein.

          46.   The foregoing acts and omissions of Defendant and/or their affiliates, agents,

and/or other persons or entities acting on Defendant’s behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, to the

cellular telephone numbers of Plaintiff and members of the Class delivering pre-recorded

messages.

          47.   As a result of Defendant’s and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf’s violations of the TCPA, 47 U.S.C. § 227, Plaintiff and

members of the Class presumptively are entitled to an award of $500 in damages for each and

every call made to their residential or cellular telephone numbers using an artificial or

prerecorded voice in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

          48.   If the Defendant’s conduct is found to be knowing or willful, the Plaintiff and

members of the Class are entitled to an award of up to treble damages.

          49.   Plaintiff and members of the Class are also entitled to and do seek injunctive

relief prohibiting Defendant and/or its affiliates, agents, and/or other persons or entities acting on

Defendant’s behalf from violating the TCPA, 47 U.S.C. § 227, by making calls, except for




                                                  8
Case 8:21-cv-00783-KKM-TGW Document 1 Filed 04/01/21 Page 9 of 10 PageID 9




emergency purposes, to any cellular telephone numbers using an artificial or prerecorded voice

in the future.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

        A.       Injunctive relief prohibiting Defendant from calling telephone numbers

advertising their goods or services, except for emergency purposes, using a pre-record message

in the future;

        B.       That the Court enter a judgment awarding Plaintiff and all class members

statutory damages of $500 for each violation of the TCPA and $1,500 for each knowing or

willful violation; and

        C.       An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing an appropriate Classes the Court deems appropriate, finding

that Plaintiff is a proper representative of the Class, and appointing the lawyers and law firms

representing Plaintiff as counsel for the Class;

        D.       Such other relief as the Court deems just and proper.

                                        JURY DEMAND

        Plaintiff requests a jury trial as to all claims of the complaint so triable.


Dated: April 1, 2021                            PLAINTIFF, on behalf of himself
                                                and others similarly situated,

                                                /s/ Avi Kaufman
                                                Avi R. Kaufman (FL Bar no. 84382)
                                                kaufman@kaufmanpa.com
                                                Rachel E. Kaufman (FL Bar no. 87406)

                                                   9
Case 8:21-cv-00783-KKM-TGW Document 1 Filed 04/01/21 Page 10 of 10 PageID 10




                                   rachel@kaufmanpa.com
                                   KAUFMAN P.A.
                                   400 NW 26th Street
                                   Miami, FL 33127
                                   Telephone: (305) 469-5881

                                   Counsel for Plaintiff and the putative Class




                                     10
